          Case 1:21-cr-00123-PLF Document 20 Filed 04/28/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                  No.    21-cr-123 (PLF)
                                          )
VITALI GOSSJANKOWSKI,                     )
                                          )
            Defendant.                    )
__________________________________________)

                         UNOPPOSED MOTION FOR STATUS HEARING

        Mr. Vitali Gossjankowski, through counsel, respectfully moves the Court to hold a video

status hearing in this case as scheduled on April 29, 2021. The government does not oppose this

motion. The defense understands that the United States’ Partially Unopposed Motion to

Continue, ECF No. 17, did not intend to request that the Court vacate or continue the status

hearing. The defense would like to raise several issues with the Court, including the status of

discovery and the status of Mr. Gossjankowski’s laptop computer, which was seized by the

government and has not been returned to him. Mr. Gossjankowski is hearing disabled. He

requires the use of American Sign Language interpreters and other reasonable accommodations

to communicate effectively with hearing individuals, including defense counsel. The defense

submits that a status hearing is necessary to ensure Mr. Gossjankowski’s statutory and

constitutional rights.




                                                1
          Case 1:21-cr-00123-PLF Document 20 Filed 04/28/21 Page 2 of 2




       Accordingly, Mr. Gossjankowski respectfully requests that the Court hold the video

status hearing scheduled in this matter on April 29, 2021.

                                             Respectfully submitted,

                                             A.J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                                           /s/
                                             ___________________________
                                             UBONG E. AKPAN
                                             CELIA GOETZL
                                             Assistant Federal Public Defenders
                                             625 Indiana Ave. NW, Ste. 550
                                             Washington, D.C. 20004
                                             (202) 208-7500




                                                2
